UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7214


JOSEPH W. VERRETT, SR.,

                Plaintiff - Appellant,

          v.

GENERAL MOTORS AUTOMOTIVE GROUP,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00416-HEH-RCY)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Joseph W. Verrett, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph     W.     Verrett,       Sr.,      seeks   to    appeal    the    district

court’s order dismissing his civil complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).                            This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and       certain   interlocutory          and     collateral     orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        Because Verrett

may    be   able       to   remedy      the      deficiencies     identified      by    the

district court by filing an amended complaint stating sufficient

facts to support his claims, the order Verrett seeks to appeal

is    neither     a    final    order      nor    an   appealable     interlocutory      or

collateral order.              Goode v. Central Va. Legal Aid Soc’y, 807

F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss the appeal for lack of jurisdiction

and remand the case to the district court with instructions to

allow Verrett to file an amended complaint.                           We dispense with

oral    argument        because      the    facts      and   legal    contentions       are

adequately      presented       in    the     materials      before    this     court   and

argument would not aid the decisional process.



                                                               DISMISSED AND REMANDED



                                                 2